DETAILED ACTION
This Office Action is in response to Application 16/667,966 filed on 10/30/2019.
In the instant application, claims 1, 10 and 19 are independent claims; Claims 1-19 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 10/30/2019 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/15/2020 and 02/09/2021 were filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 fails to further limit the subject matter of claim 1 as the claim 15 recite only “A computer readable storage medium, wherein the computer readable storage medium stores instructions which, when executed, cause a computer to perform the method according to claim 1”.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 19 describes “A computer-readable storage medium”. Applicant has failed to define or limit the claimed “computer-readable storage medium.” Therefore, it would be reasonable to interpret the claimed “computer-readable storage medium” to comprise a signal or a carrier wave; neither of which falls into one of the four statutory categories invention.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 1-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barnfield et al. (“Barnfield,” US 2010/0274912), published on October 28, 2010 in view of Gauthier et al. (“Gauthier,” US 2005/0177573), published on August 11, 2005.
Regarding claims 1, 10 and 19, Barnfield teaches a method, an apparatus, and a computer readable storage medium for skill sharing (Barnfield: see par. 0060 the user can control the sharing of data across the sites, including the sharing of internal company profile data), comprising: 
a processor (Barnfield: see par. 0135 and Fig. 30; processor 3002), a memory (Barnfield: see par. 0135 and Fig. 30; memory 3006) and a transceiver, wherein the memory is configured to store instructions; the transceiver is configured to communicate with other devices (Barnfield: see par. 0137 and Fig. 5; computing system 3000 may include a network interface 3012 and a communication port 304, or both, each of which are communicatively coupled to processor 3002, and which may be used to couple computing system 3000 to other computer systems, networks, databased, and/or devices ; and when executed, the instructions cause the processor to:
a receiving a user's first click operation on a sharing link of a first skill (Barnfield: see par. 0086 and Fig. 5; the user can select “edit” 515 link associated with the “My career statement” element);  
5jumping to a skill development page according to the first click operation (Barnfield: see par. 0087 and Fig. 5; upon indicating that the user desires to edit the “My Career Statement” section, a user interface is displayed to allow the user to edit the data), wherein the skill development page comprises an input box of a link (Barnfield: see par. 0091 and Figs. 6-7; the user may supply a pathway or URL to the new source of data) and an import button (Barnfield: see Figs. 6-7; “Import Now” button 750), and the input box is used to input a sharing link of a skill, while the import button is used to input an import instruction of the skill (Barnfield: see par. 0060 the user can control the sharing of data across the sites, including the sharing of internal company profile data); and 
	importing the first skill into a skill development platform according to a user operation (Barnfield: see par. 0098 and Fig. 9; by selecting the “Save” button 815. Fig. 9 illustrates the profile interface 900 of Fig. 5 with the updated data 905 associated with the “My Career Statement” element obtained from a third-party service).  
	In the alternative, if Barnfield is not interpreted to teach wherein the skill development page comprises an input box of a link and an import button. Gauthier is relied upon for teaching this limitation.
	Specifically, Gauthier teaches a method for generating refreshable Web Queries directly from a web browser program. Gauthier further teaches: wherein the skill development page comprises an input box of a link (Gauthier: see par. 0063 and Fig. 2; the user can manually inputting a valid URL of the desired Web page into input box 210) and an import button (Gauthier: see par. 0068 and Fig. 2; the dialog box 205 also contains an “Import” button 235 that allows the user to import tabular data).
	Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Gauthier and Barnfield in front of them to include the method of importing data dynamically as disclosed by Gauthier with the method of sharing user-specific profile across social network services of Barnfield to provide a more convenient and efficient method for a user to discover the option to create refreshable Web queries (Gauthier: see par. 0008).
Regarding claims 2 and 11, Barnfield and Gauthier teach the method of claim 1,
Barnfield and Gauthier further teach wherein the importing the first skill into the skill development platform according to a user operation comprises: automatically pasting the sharing link of the first skill to the input box (Barnfield: see par. 0091 and Fig. 7; the interface 700 provides a section 705 in which the user can select a pre-populated source of data); receiving the user's second click operation on the import button (Barnfield: see par. 0098 and Fig. 9; by selecting the “Save” button 815. Fig. 9 illustrates the profile interface 900 of Fig. 5 with the updated data 905 associated with the “My Career Statement” element obtained from a third-party service); and importing the first skill into the skill development platform according to the second click 15operation (Barnfield: see par. 0098 and Fig. 9; by selecting the “Save” button 815. Fig. 9 illustrates the profile interface 900 of Fig. 5 with the updated data 905 associated with the “My Career Statement” element obtained from a third-party service).  
Regarding claims 3 and 12, Barnfield and Gauthier teach the method of claim 1,
Barnfield and Gauthier further teach wherein the importing the first skill into the skill development platform according to a user operation comprises: pasting the sharing link of the first skill into the input box according to a paste operation input by the user; 20alternatively, receiving the sharing link of the first skill which is input by the user through a input component (Barnfield: see par. 0091 and Figs. 6-7; the user may supply a pathway or URL to the new source of data. Gauthier: see par. 0063 and Fig. 2; the user can manually inputting a valid URL of the desired Web page into input box 210); receiving the user's second click operation on the import button; and importing the first skill into the skill development platform according to the second click operation (Barnfield: see par. 0098 and Fig. 9; by selecting the “Save” button 815. Fig. 9 illustrates the profile interface 900 of Fig. 5 with the updated data 905 associated with the “My Career Statement” element obtained from a third-party service. Gauthier: see par. 0068 and Fig. 2; the dialog box 205 also contains an “Import” button 235 that allows the user to import tabular data).  
Regarding claims 4 and 13, Barnfield and Gauthier teach the method of claim 2,
Barnfield and Gauthier further teach 25wherein after the importing the first skill into the skill development platform, the method further comprises: opening a resource management page according to a user operation (Barnfield: see par. 0083; a user enters or accesses the user’s profile as shown in Fig. 4), wherein the resource management page comprises an intent, a dictionary and codes of the first skill (Barnfield: see par. 0083 and Fig. 5; experience & qualifications of the user);  21receiving the user's editing operation on one or more of the intention, the dictionary, and the codes of the first skill (Barnfield: see par. 0085; a user may desire to add or edit information associated with a particular area); and generating an updated version of the first skill according to the editing operation (Barnfield: see par. 0098 and Fig. 9; the user may save the data within the first source of data by selecting the “Save” button 815. Fig. 9 illustrates the profile interface 900 of Fig. 5 with the updated data 905 associated with the “My Career Statement” element obtained from a third-party service). 

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barnfield and Gauthier as applied to claim 1 above and further in view of Chang et al. (“Chang,” US 10015271), patented on July 3, 2018.
Regarding claims 5 and 14, Barnfield and Gauthier teach the method of claim 1,
Barnfield and Gauthier do not appear to teach wherein before the receiving a user's first click 5operation on a sharing link of a first skill, the method further comprises: receiving the sharing link of the first skill sent by another user through instant messaging software.
However Chang teaches a method related to global sharing of and access to electronic resources; wherein before the receiving a user's first click 5operation on a sharing link of a first skill, the method further comprises: receiving the sharing link of the first skill sent by another user through instant messaging software (Chang: see col. 1 lines 4-41; once an identifier that references the selected data object has been generated. The identifier may be communicated to the recipients using any one or more of a variety of techniques. For example, as shown in Fig. 6D, identifier 664 may be pasted into an email application 662 and subsequently emailed to recipient 666. A person of ordinary skill in the art would recognize various other ways for communicating an identifier to one or more recipients, all of which are intended to be within the scope of this disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Chang, Barnfield and Gauthier in front of them to include the method of communicating customized shared data objects by Chang with the method of sharing user-specific profile across social network services of Barnfield to increase the likelihood that the recipient computing device may be able to consume the shared data object (Chang: see col. 5 lines 10-14).
Regarding claims 6 and 15, Barnfield and Gauthier teach the method of claim 1,
Barnfield and Gauthier do not appear to teach wherein the sharing link of the first skill is shared within a webpage, a mail or a file. 
However Chang teaches a method related to global sharing of and access to electronic resources; wherein the sharing link of the first skill is shared within a webpage, a mail or a file (Chang: see col. 1 lines 4-41; once an identifier that references the selected data object has been generated. The identifier may be communicated to the recipients using any one or more of a variety of techniques. For example, as shown in Fig. 6D, identifier 664 may be pasted into an email application 662 and subsequently emailed to recipient 666. A person of ordinary skill in the art would recognize various other ways for communicating an identifier to one or more recipients, all of which are intended to be within the scope of this disclosure).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Chang, Barnfield and Gauthier in front of them to include the method of communicating customized shared data objects as disclosed by Chang with the method of sharing user-specific profile across social network services of Barnfield to increase the likelihood that the recipient computing device may be able to consume the shared data object (Chang: see col. 5 lines 10-14).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barnfield and Gauthier as applied to claim 1 above and further in view of GLAZIER et al. (“Glazier,” US 2018/0293603), published on October 11, 2018.
Regarding claims 7 and 16, Barnfield and Gauthier teach the method of claim 1,
Barnfield and Gauthier further teach 10wherein the method further comprises: opening a management subpage of a second skill according to the user's operation on a created entry to the second skill in the skill development page (Barnfield: see par. 0086 and Fig. 5; the user can select “edit” 515 link associated with the “My career statement” element, “edit” 520 link or any of the “edit” links), wherein the management subpage comprises an identity and a share button of the second skill (Barnfield: see Figs 6-7; identities 625, 765 and button 750); [receiving the user's third click operation on the share button;  15generating a sharing link of the second skill according to the third click operation; and copying the sharing link of the second skill according to a user operation].  
Barnfield and Gauthier teach all the limitations above but do not appear to teach: receiving the user's third click operation on the share button; 15generating a sharing link of the second skill according to the third click operation; and copying the sharing link of the second skill according to a user operation.
However Glazier teaches a method a referral tracking and reward system for shared links. Glazier further teaches receiving the user's third click operation on the share button (Glazier: see par. 0068 and Fig. 7; sharing of a website URL or other information may be done first via a sharing button); 15generating a sharing link of the second skill according to the third click operation (Glazier: see par. 0068 and Fig. 7; if the user selects the email icon from sharing menu 503, an email application may appear allowing the user to compose a message with the link to site 501); and copying the sharing link of the second skill according to a user operation (Glazier: see par. 0068 and Fig. 7; In this email application, the user may have an option to convert this website link to a referral link, for example by pressing a referral icon such as icon 504 that may appear in the email application).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Glazier, Barnfield and Gauthier in front of them to include the generating of referral link via shared button as disclosed by Glazier with the method of sharing user-specific profile across social network services of Barnfield to provide rewards for referral in a manner that is universal for all methods of communication between users (Glazier: see par. 0011).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnfield, Gauthier, and Glazier as applied to claim 7 above and further in view of Sukman et al. (“Sukman,” US 2019/0220938), filed on June 14, 2019
Regarding claims 8 and 17, Barnfield, Gauthier and Glazier teach the method of claim 7,
Barnfield, Gauthier and Glazier  do not appear to teach wherein the generating a sharing link of the second skill according to the third click operation comprises: generating a dialog box according to the third click operation, wherein the dialog box 20comprises the sharing link of the second skill, and the dialog box further comprises a copy button; wherein the copying the sharing link of the second skill according to a user operation comprises: receiving the user's fourth click operation on the copy button; and  25copying the sharing link of the second skill according to the fourth click operation.
However Sukman teaches a method for claim-based patent analysis; wherein the generating a sharing link of the second skill according to the third click operation (Sukman: see par. 0062; a user may select the public link sharing option 268 in order to generate a public link) comprises: generating a dialog box according to the third click operation, wherein the dialog box 20comprises the sharing link of the second skill (Sukman: see par. 0062; a user may select the public link sharing option 268 in order to generate a public link. Upon selecting the option 268, the system will display a URL 270 that the user can copy and paste in another location), and the dialog box further comprises a copy button (Sukman: see par. 0062 and Fig. 5; copy button 272 may be provided for convenience); wherein the copying the sharing link of the second skill according to a user operation comprises: receiving the user's fourth click operation on the copy button (Sukman: see par. 0062; a user may select the public link sharing option 268 in order to generate a public link. Upon selecting the option 268, the system will display a URL 270 that the user can copy and paste in another location); and 25copying the sharing link of the second skill according to the fourth click operation (Sukman: see par. 0062 and Fig. 5; copy button 272 may be provided for copying the shared public link).
Accordingly, it would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, having the teachings of Sukman, Barnfield, Gauthier and Glazier in front of them to include the method of generating public sharing link as disclosed by Sukman with the method of sharing user-specific profile across social network services of Barnfield to facilitating the efficient review of patent documents and managing work product created through such processes (Sukman: see par. 0002).

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: Ouyang et al. (US 2016/0234268) – system and method for managing content in a virtual meeting.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Mon-Friday: 7:30 - 5:00, off on alternating Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174